Citation Nr: 1130759	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to April 1954.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

The Board notes that a waiver of review by the agency of original jurisdiction has not been submitted for additional medical evidence received by VA since the last supplemental statement of the case.  However, as the claims adjudicated by this decision are allowances, and the remaining claim requires further development, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  See 38 C.F.R. § 19.31 (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has headaches that are related to service.

2.  The Veteran has a right shoulder disorder that is related to service.

3.  The Veteran has a right knee disorder that is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for headaches, a right shoulder disorder, and a right knee disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of a rotator cuff tear in the right shoulder and a meniscal tear in the right knee, documented, for example, in a private medical report of June 2011.  He also has a diagnosis of headaches secondary to bilateral supraorbital neuralgia and bilateral occipital neuralgia, documented in a separate private medical report of June 2011.
      
Additionally, the evidence here supports that the Veteran's headaches, right shoulder disorder, and right knee disorder were incurred in service.  The Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  

The Board finds that the lay evidence of record here sufficiently supports the in-service incurrence of the Veteran's disorders.  As for his headaches, throughout the record the Veteran has consistently contended that his headache disorder arose after he was involved in a truck accident in service in which his head struck the windshield and he sustained a concussion.  Further, the Veteran's spouse, who has been married to the Veteran since prior to service, submitted statements in both May 2011 and February 2009 in which she recounted the accident and the resulting symptoms the Veteran experienced following the incident.  Specifically, she described the Veteran's persistent complaints of severe headaches, and his sensitivity to noise and light.  She stated that following the accident, the Veteran would have to lie down and close his eyes.  She stated that the Veteran has been treated for headaches consistently since the in-service accident, and that she has had to take him to the emergency room on several occasions for his headaches.

As for his right shoulder and right knee, the Veteran has consistently contended throughout the record that during boot camp, he was injured on one of the obstacles and hurt his back, shoulder, and knees.  In support, the Veteran's spouse has again asserted her personal knowledge of the Veteran's symptoms at the time, as well has her knowledge of the Veteran's visits to sick call for treatment, and his fear of going to sick call due to the fact that the visit could result in reassignment to a different unit.  Further, the Veteran has submitted a January 2009 buddy statement of D.G., who personally witnessed the Veteran's accident on the obstacle course.  He also recounted the Veteran's hesitation at going to sick call, and his recollection of them saying their goodbyes to each other at each sick call visit because of the potential for reassignment due to the visit.  He further stated he witnessed the Veteran's symptoms of joint pain following the obstacle accident.  Given all of this, the Board finds the in-service incurrence of these two accidents is sufficiently corroborated by the lay evidence of record.  

In addition, the claims file contains positive nexus opinions for each of these disorders and no negative evidence.  As for headaches, in a June 2011 statement from Eugene Melvin, M.D., Dr. Melvin stated, "it is my opinion, that the headache condition is at least possibly related to the injuries sustained as related to his military service."  In forming his opinion, Dr. Melvin indicated that he had reviewed the Veteran's medical records and description of the in-service truck accident.  In a February 2011 report, Dr. Melvin similarly concluded, "it is my opinion that his chronic headaches are related to (a) and (b) above [supraorbital neuralgia and bilateral occipital neuralgia], which are likely to have occurred as a result of head injury sustained in 1953 (car accident) while serving in the military."  In a separate February 2011 report, Dr. Melvin stated, "the current problem began 40 year(s) ago," as the result of the Veteran striking his head on the windshield in the motor vehicle accident.

As for the Veteran's right shoulder and right knee disorders, in a June 2011 report of Brian Patterson, M.D., Dr. Patterson concluded, "in my opinion, his current right shoulder and right knee condition is directly related to his military service."  In reaching his conclusion, Dr. Patterson indicated that he had read the lay statements of record, the rating decisions, and VA and private treatment records.
The Board notes that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that Board may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the Veteran of in-service acoustic trauma where the history has not been found by the Board to be inaccurate; the case involved a Korean War Veteran and 1973 fire destroyed records); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  The Board finds no reason here to doubt the credibility of the statements made by the Veteran.  His statements have been both internally consistent, and consistently reported to medical providers in the course of receiving treatment.

Additionally, as stated, there is no nexus evidence to the contrary to the opinions of Dr. Melvin and Dr. Patterson.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Given all of this, Board finds the evidence supports that the Veteran's current headaches, right shoulder disorder, and right knee disorder were incurred in service and are related to service.  Accordingly, the claims are granted. 


ORDER

Service connection for headaches is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a right knee disorder is granted.

REMAND

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability. In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.

Here, the Veteran has been diagnosed with mild degenerative arthritis of the left knee, documented, for example, in a private medical report of January 2008.  Additionally, as noted above, the in-service obstacle accident has been sufficiently corroborated by the lay evidence of record.  To date, however, a VA examination has not been afforded to the Veteran and the claims file contains no nexus evidence relating to the Veteran's left knee.  Such an examination must be conducted in order to properly adjudicate the claim.

Additionally, in June 2011 VA Forms 21-4142, the Veteran indicated that he has received treatment from Dr. Eugene Melvin and Dr. Brian Patterson.  While records from February 2011 to June 2011 from Dr. Melvin have been submitted, the Veteran indicated that he began treatment with this physician in February 2010.  As such, the full treatment records should be obtained.  As for Dr. Patterson, while the record contains a June 2011 report from him, no treatment records have been submitted.  These records should also be requested.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Accordingly, the case is REMANDED.  The development should be completed in the following order:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide any updated authorization forms necessary to allow the RO to obtain the private treatment records of the following providers:
	a.  Dr. Eugene A. Melvin, Jr.
	b.  Dr. Brian Patterson 

The RO should then attempt to obtain those records.  

2.  Thereafter, afford the Veteran a VA examination to ascertain the nature and etiology of his left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current left knee disorder had its onset during service or is in any other way causally related to his active service or to any service-connected disability.  For purposes of this appeal, the examiner should assume that the Veteran was involved in an accident on an obstacle course during boot camp.
			
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

3.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


